AFRINOOD INDUSTRIE
SOCIETE AFRICAINE ET INDUSTRIELLE DE BOIS

B.P.1524. Tél. (242) 04 042 36 16/ (242) 05 529 24 53:/ 06 843 52 77/ Email : afriwood _afwin@hotmail.com
POINTE-NOIRE — REPUBLIQUE DU CONGO

Pointe Noire, le 8 Avril 2019.

TION DEPARTEMETALE DE
ROUE FORES TIÈRE DE PINOIRE

COURRIER ARRILEE LE
Enreg S/

A
Monsieur le Directeur Départemental
de l’Economie Forestière de Pointe Noire
POINTE NOIRE

N/Réf.: ÔOZ£ raewre0G/Da19 GA -

V/Réf.: 093 /MEF/DGEF/DDEFPN
du 20 Mars 2019.

Monsieur le Directeur Départemental,

Faisant suite à votre lettre dont Les références sont rappelées en marge et relative aux
obligations conventionnelles du cahier de charges particulier de l'Unité Forestière
d’Exploitation CAYO, nous vous rappelons Les faits ci-après :

La Convention de transformation industrielle N° 8/MEDDEF/CAB/DGEF du 24 Août 2012,
conférait à notre entreprise les droits pour la mise en valeur des Unités Forestières
d'Exploitation CAYO et DOUMANGA situées dans l'Unité Forestière d'aménagement Sud 1
Pointe Noire de la zone III Kouilou du Secteur forestier Sud, dans le département du
Kouïlou, pendant une durée de quinze (15) ans.

Les concessions objet de la Convention de transformation industrielle citée ci-dessus et Les
difficultés de leur exploitation se résument comme ci-après :

+ _UFE DOUMANGA :

Superficie totale : 8.000 hectares dont 3.831 hectares utiles.
Superficie exploitée : 3.831 hectares.
Superficie expropriée par l’église Catholique : 39,087 hectares.
Superficie agricole : 4.129, 913 hectares.
Un rapport d'évaluation en date du 30 Novembre 2017 de cette convention a été publié
ver L'Administration forestière et les conclusions de ce rapport confirment bien les faits
é£noncés par notre entreprise. Cependant, en dépit des difficultés majeures sus indiquées,
L société AFRIWOOD a exécuté à 40% des engagements du Cahier de charges particulier et
s'est acquitté totalement des taxes et transactions forestières vis-à-vis de L'Etat après
quatre ans d'activités sur quinze prévus. Depuis lors, la société a cessé ses activités dans
cette Unité Forestière d'Exploitation.

° _UFE CAYO
Superficie totale : 25.098 hectares dont 8.000 hectares utiles.

La convention de transformation industrielle de L'UFE Cayo est la même que celle de
V'UFE Doumanga. Deux ans après le début des activités d’exploitation forestière, notre
entreprise est confrontée à une superposition des activités d'exploitation pétrolière et
forestière dans la concession. Cette superposition d'usage nous empêche de pouvoir
positionner librement les assiettes annuelles de coupe.

IL convient de signaler également que La concession de L’UFE CAYO est très surexploitée ne
donnant lieu qu’à des rondins de bois de petits diamètres. Comme dans VUFE Doumanga,
on y note la prolifération des scieurs pirates.

Aussi, au vu du rapport de la Direction Départementale de l'Economie Forestière du
Kouilou, cette convention de transformation industrielle N° 8 ci-dessus citée, devrait être
faire l’objet d’un avenant pour soustraire ka zone de Doumanga objet de la demande de
retour aux domaines introduite par La société AFRIWOOD. Par conséquent, le cahier de
charges devrait être revu à la baisse pour tenir compte la continuité de L’UFE Cayo.

Dans le cadre de l'exécution des obligations du cahier de charges particulier, on note selon
le rapport d'évaluation que notre entreprise avait effectué des paiements partiels de
2.500.000 FCFA (sur 10.000.000 FCFA de prévus) au titre du paiement des produits
pharmaceutiques.

Le rapport indique également que la réhabilitation des pistes agricoles DOUMANGA-
MFOUMBOU a été effectuée. Un procès-verbal du 23 septembre 2017 joint en annexe
confirme également l'exécution de L'obtigation concernant la réhabilitation de la piste
agricole MAVITOU-CAYO.

Sur un nombre de 300 tables bancs prévus pour le compte des deux UFE, 103 tables bancs
ont été livrés soit 33% malgré le fait que L'UFE Doumanga soit en arrêt d'activités.

Nous demeurons conscient qu’une partie des obligations n’a pas été exécutée du fait de
L'Administration restée indifférente aux conclusions de sa propre évaluation de L’UFE

Doumanga en arrêt d'activités depuis janvier 2017 et concernant la publication de
l'avenant qui devrait revoir à La baisse le cahier des charges.
En conclusion, nous pensons que si un compromis n’est pas trouvé pour résoudre les
multiples exploitations perpétrées dans cette petite concession, l'assiette annuelle de
coupe 2019 sera Là dernière à exploiter. Par conséquent, un retour aux domaines publics
sera sollicité dés L2 fin de l'exploitation de L’AAC 2019 et de ce fait les tâches du cahier de
charges dont vous demandez l'exécution ne devraient plus être exigées en raison des
considérations présentées précédemment.

Comptant su wotre compréhension,

Veuillez ægréer, Monsieur le Directeur Départemental, l'expression de nos sentiments
distingues.

Le Président Directeur Général

S.A.R.L. Capital Social : 50 000 000. RC.2004-B-007.NIF 012367498
